Citation Nr: 0400658	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
gastroesophageal reflux disease with history of peptic ulcer 
disease and partial gastrectomy.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1952 to December 
1956.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 2002, decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for a condition 
classified as gastroesophageal reflux disease with history of 
peptic ulcer disease with partial gastrectomy (claimed as 
nervous stomach).  A 10 percent evaluation was assigned, 
effective June 14, 1999.  The veteran since has appealed for 
a higher initial rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

VA is required to notify the claimant and his representative, 
if any, of the information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and any representative which 
specific portion, if any, of the evidence is to be provided 
by the veteran and which part, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002).  
This notice requirement is not met unless VA can point to a 
specific document in the claims folder.  Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In June 2001 and December 2001, the appellant was notified by 
letter of certain information concerning the development of 
evidence for his then pending claim of service connection 
for, among other conditions, a gastroesophageal reflux 
disorder.  But under the exacting standard announced in 
Quartuccio and Charles, the letter did not clearly specify 
the type of evidence needed to substantiate his claim, nor 
did it clearly delineate whose specific responsibility-his 
or VA's, it was for obtaining this supporting evidence.  And 
this must be done before deciding his appeal.

The veteran was afforded a VA examination in April 2002.  The 
examiner reported that occult stool studies had been 
performed on three occasions in March 2002.  Records of these 
studies are not part of the claims folder.  VA is required to 
obtain copies of all relevant treatment records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  The veteran has asserted that the 
history reported by the examiner on the April 2002 
examination report was inaccurate.  The Board notes that the 
examination report does not contain all the findings needed 
to evaluate the disability under the criteria contained in 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with. 

2.  The RO should request that the 
veteran report all treatment he has 
received for gastroesophageal reflux 
disease since January 2002.  The RO 
should then take the necessary steps to 
obtain records of this treatment.

3.  The RO should then afford the veteran 
a gastrointestinal examination to 
evaluate the severity of his 
gastroesopageal reflux disease.  The 
examiner should report the presence or 
absence of the following symptoms 
attributable to gastroesopageal reflux 
disease: pain, vomiting, material weigh 
loss, hematemisis, melena, anemia, 
dysphagia, pyrosis, and substernal arm or 
shoulder pain.  The examiner should also 
express an opinion as to whether the 
disability results in considerable or 
severe impairment of health.

The examiner should review the claims 
folder, and note such review in the 
examination report or in an addendum to 
the report.

4.  The RO should then readjudicate the 
claim in light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

